DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 04/01/2022. Claims 1, 6 have been amended. Claims 2, 7 have been cancelled. Claims 1, 3-6, and 8-24 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the claims recite the limitation “wherein determining the first heartbeat further comprises utilizing the maximum gradient, at least two other data points from a gradient of the PPG-signal…” However, the claims fails to include any step delimiting how the maximum gradient and two other data points are actually used. This is an indefinite “use” claim “ because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)” . (see MPEP §2173.05(q)). 
As such the claim is indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, caused at least one programmable processor to perform operations comprising:
 receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject; determining a first heartbeat and a second heartbeat from a maximum gradient of the PPG-signal, wherein determining the first heartbeat further comprises utilizing the maximum gradient, at least two other data points form a gradient of the PPG signal, and a mathematical method; determining a heart rate based on at least the first heartbeat and the second heartbeat; and causing the heart rate to be transmitted to at least the wearable device”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving PPG signal is insignificant extra solution activity (mere data gathering)
The step of determining a first and second heartbeat is a mental process/calculation that can be performed in the mind or through the use of a pencil and paper by a skilled clinician.
The step of determining a heart rate is a mental process/calculation that can be performed in the mind or through the use of a pencil and paper by a skilled clinician.
The step of transmitting the heart rate data is insignificant extra solution activity
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic sensors for gathering PPG data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a generic PPG sensor are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic PPG sensors for gathering related data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 3-5 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 6, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, caused at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject; determining a first PPG-signal peak and a second PPG-signal peak from at least a portion of the PPG-signal; determining a first heartbeat and a second heartbeat from the first PPG-signal peak and the second PPG-signal peak, wherein determining the first heartbeat further comprises utilizing the first PPG-signal peak, at least two other data points from the PPG-signal, and a mathematical method; determining a heart rate based on at least the first heartbeat and the second heartbeat; and causing the heart rate to be transmitted to at least the wearable device.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving PPG signal is insignificant extra solution activity (mere data gathering)
The step of determining a first and second heartbeat is a mental process/calculation that can be performed in the mind or through the use of a pencil and paper by a skilled clinician.
The step of determining a heart rate is a mental process/calculation that can be performed in the mind or through the use of a pencil and paper by a skilled clinician.
The step of transmitting the heart rate data is insignificant extra solution activity
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic sensors for gathering PPG data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a generic PPG sensor are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic PPG sensors for gathering related data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 8-11 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 11, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, caused at least one programmable processor to perform operations comprising: receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject; processing at least a portion of the PPG-signal through a plurality of frequency band filters to create a plurality of band outputs corresponding to a plurality of heartbeat interval ranges; utilizing an indicated band output among the plurality of band outputs to determine a first heartbeat and a second heartbeat; determining a heart rate based on at least the first heartbeat and the second heartbeat; and causing the heart rate to be transmitted to at least the wearable device.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving PPG signal is insignificant extra solution activity (mere data gathering)
The step of processing the PPG signal through band filters is insignificant extra solution activity
The step of determining a first and second heartbeat is a mental process/calculation that can be performed in the mind or through the use of a pencil and paper by a skilled clinician.
The step of determining a heart rate is a mental process/calculation that can be performed in the mind or through the use of a pencil and paper by a skilled clinician.
The step of transmitting the heart rate data is insignificant extra solution activity
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic sensors for gathering PPG data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a generic PPG sensor are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic PPG sensors for gathering related data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 12-24 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentble by US 20160302677 A1 (hereinafter referred to as “He”), in view of US 20160361023 A1 (hereinafter referred to as “Martin”).
Regarding claim 1, He, a device for measuring heart rate and blood pressure, teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraph [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
determining a first heartbeat and a second heartbeat from a maximum gradient of the PPG-signal (detects a maximum slope (gradient); paragraphs [0070]-[0072]);
determining a heart rate based on at least the first heartbeat and the second heartbeat (paragraphs [0070]-[0072]); and
causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]); but does not explicitly teach a mathematical method.
However, Martin teaches using a mathematical method, specifically spline interpolation (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
Regarding claim 3, He, in view of Martin, teaches wherein the two other data points comprise a first PPG gradient and a second PPG gradient (paragraphs [0055], [0070]-[0072]; as taught by He).
Regarding claim 4, He, in view of Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).
Regarding claim 6, He teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraphs [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
determining a first PPG-signal peak and a second PPG-signal peak from at least a portion of the PPG-signal (paragraphs [0070]-[0072]);
determining a first heartbeat and a second heartbeat from the first PPG-signal peak and the second PPG-signal peak (paragraphs [0070]-[0072]);
determining a heart rate based on at least the first heartbeat and the second heartbeat (paragraphs [0070]-[0072]); and
causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]); but does not explicitly teach a mathematical method.
However, Martin teaches using a mathematical method, specifically spline interpolation (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
Regarding claim 9, He, in view of Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Martin, as applied to claims 2 and 7 above, and further in view of US 20170332942 A1 (hereinafter referred to as “Pflugh”).
Regarding claim 5, He, in view of Martin, teaches determining two other data points and implement a mathematical method but does not explicitly teach using state based sequence detector.
Pflugh teaches using a state based sequence detector (paragraph [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Martin, to use a state based sequence detector, as taught by Pflugh, because doing so provides a means for data acquisition.
Regarding claim 10, He, in view of Martin, teaches determining two other data points and implement a mathematical method but does not explicitly teach using state based sequence detector.
Pflugh teaches using a state based sequence detector (paragraph [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Martin, to use a state based sequence detector, as taught by Pflugh, because doing so provides a means for data acquisition.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Martin, as applied to claim 7 above, and further in view of US 20170105682 A1 (hereinafter referred to as “MacDonald”).
Regarding claim 8, He, in view of Martin, does not explicitly teach wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak.
However, MacDonald, a heart rate monitor, teaches wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak (paragraph [0020], [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Martin, to use positive going zero crossing and negative going zero crossings, as taught by MacDonald, because doing so indicates heart beat timings (paragraph [0054]; as taught by MacDonald).

Claims 11, 13-15, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of US 20150351646 A1 (hereinafter referred to as “Cervini”).
Regarding claim 11, He teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraphs [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
processing at least a portion of the PPG-signal through a frequency band filter to create a outputs corresponding to a heartbeat interval range (paragraph [0064]-[0065]);
utilizing an indicated band output to determine a first heartbeat and a second heartbeat (paragraph [0064]-[0065], [0070]-[0071]);
determining a heart rate based on at least the first heartbeat and the second heartbeat (paragraphs [0070]-[0071]); and
causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]).
Though He teaches using a filter, He does not explicitly teach processing at least a portion of the PPG-signal through a plurality of frequency band filters to create a plurality of band outputs corresponding to a plurality of heartbeat interval ranges.
However, Cervini, a method and apparatus for estimating heart rate, teaches using a plurality of filters to create a plurality of bands (paragraphs [0065]-[0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use a plurality of filters, as taught by Cervini, because doing so refines the signal and eliminates unwanted noise.
Regarding claim 13, He, in view of Cervini, teaches wherein a bandwidth of at least one of the plurality of frequency band filters is chosen to prevent inclusion of two or more successive harmonics of the PPG-signal (paragraphs [0065]-[0075]; as taught by Cervini).
Regarding claim 14, He, in view of Cervini, teaches wherein processing the portion of the PPG-signal through the plurality of frequency band filters further comprises utilizing a plurality of successively increasing semi-dyadic cascade of low-pass/high-pass separations (teaches using cascade filters; paragraphs [0065]-[0075]; as taught by Cervini).
Regarding claim 15, He, in view of Cervini, teaches further comprising determining a plurality of amplitudes for the plurality of band outputs and determining a largest amplitude band output among the plurality of band outputs (paragraph [0070]-[0071]; as taught by He),
wherein the indicated band output corresponds to the largest amplitude band output (paragraphs [0070]-[0071]; as taught by He).
Regarding claim 20, He, in view of Cervini, teaches the operations further comprising:
determining a second largest amplitude band output (paragraph [0070]-[0071]; as taught by He); and
utilizing the second largest amplitude band output to determine an anticipated heartbeat (paragraph [0070]-[0071]; as taught by He).
Regarding claim 24, He, in view of Cervini, teaches the operations further comprising utilizing the first anticipated heartbeat in determining the heart rate when the indicated band output changes, to provide faster heart rate tracking and transmission to the wearable device (paragraphs [0070]-[0073]; as taught by He).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini, as applied to claim 11 above, and further in view of US 20170258342 A1 (hereinafter referred to as “Ukil”).
Regarding claim 12, He, in view of Cervini, teaches detecting arrhythmia based on heart rate intervals (paragraphs [0070]-[0073]; as taught by He), but does not explicitly teach wherein the plurality of heartbeat interval ranges correspond to at least a normal range, a tachycardia range, and a bradycardia range.
However, Ukil, a system and method for detecting arrhythmia using a PPG signal, teaches the plurality of heartbeat interval ranges correspond to at least a normal range, a tachycardia range, and a bradycardia range (paragraph [0022], [0029]-[0036]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini, to measure for tachycardia and bradycardia, as taught by Ukil, because doing so provides a means for determining the type of arrhythmia.

Claim 16, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini, as applied to claim 15 above, and further in view of Martin.
Regarding claim 16, He, in view of Cervini, teaches wherein determining the first heartbeat further comprises utilizing the first PPG-signal peak, at least two other data points from the PPG-signal (paragraphs [0070]-[0071]; as taught by He), but does not explicitly teach a mathematical method.
However, Martin teaches using a mathematical method, specifically spline interpolation, on the maximum gradient (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
Regarding claim 19, He, in view of Cervini and Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).
Regarding claim 21, He, in view of Cervini, teaches wherein determining the anticipated heartbeat comprises:
determining a PPG-signal peak of the second largest amplitude band output (paragraph [0070]-[0071]; as taught by He); and
determining the anticipated heartbeat utilizing the PPG-signal peak of the second largest amplitude band output (paragraph [0070]-[0071]; as taught by He), at least two other data points from the second largest amplitude band output (paragraph [0070]-[0071]; as taught by He), but does not teach a mathematical method.
Martin teaches using a mathematical method, specifically spline interpolation, on the maximum gradient (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
Regarding claim 23, He, in view of Cervini and Martin, teaches wherein the mathematical method comprises spline interpolation (paragraphs [0039], [0044]; Figures 4A-B; as taught by Martin).

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini and Martin, as applied to claim 16 above, and further in view of MacDonald.
Regarding claim 17, He, in view of Cervini and Martin, does not explicitly teach wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak.
However, MacDonald, a heart rate monitor, teaches wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak (paragraph [0020], [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini and Martin, to use positive going zero crossing and negative going zero crossings, as taught by MacDonald, because doing so indicates heart beat timings (paragraph [0054]; as taught by MacDonald).
Regarding claim 22, He, in view of Cervini and Martin, does not explicitly teach wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak.
However, MacDonald, a heart rate monitor, teaches wherein the two other data points from the PPG-signal are a positive-going zero crossing and a negative-going zero crossing nearest the PPG-signal peak (paragraph [0020], [0054]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini and Martin, to use positive going zero crossing and negative going zero crossings, as taught by MacDonald, because doing so indicates heart beat timings (paragraph [0054]; as taught by MacDonald).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Cervini and Martin, as applied to claim 16 above, and further in view of Plfugh.
Regarding claim 18, He, in view of Cervini and Martin, teaches determining two other data points and implement a mathematical method but does not explicitly teach using state based sequence detector.
Pflugh teaches using a state based sequence detector (paragraph [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, in view of Cervini and Martin, to use a state based sequence detector, as taught by Pflugh, because doing so provides a means for data acquisition.

Response to Arguments
Applicant's arguments regarding 35 USC 103 rejections for claims 1, 6, and 11 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that He, in view of Martin, fails to teach the limitations of the claim. Specifically, Applicant argues that the prior art fails to teach “wherein determining the first heartbeat further comprises utilizing the maximum gradient, at least two other data points from a gradient of the PPG signal, and a mathematical method”. Examiner respectfully disagrees.
He teaches wherein determining the first heartbeat further comprises utilizing the maximum gradient, at least two other data points from a gradient of the PPG-signal (paragraphs [0070]-[0072]).
Martin teaches using a mathematical method, specifically spline interpolation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]). 
As such Applicant’s argument is found to be unpersuasive. 

Regarding claim 6, Applicant argues that He, in view of Martin, fails to teach the limitations of the claim. Specifically, Applicant argues that the prior art fails to teach “wherein determining the first heartbeat further comprises utilizing the first PPG signal peak, at least two other data points from a gradient of the PPG signal, and a mathematical method”. Examiner respectfully disagrees.
He teaches wherein determining the first heartbeat further comprises utilizing the first PPG-signal peak, at least two other data points from the PPG-signal (paragraphs [0070]-[0071]).
Martin teaches using a mathematical method, specifically spline interpolation. (paragraphs [0039], [0044]; Figures 4A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use spline interpolation, as taught by Martin, because this allows for processing of even poor signals (paragraph [0042]-[0044]).
As such Applicant’s argument is unpersuasive. 

Regarding claim 11, Applicant argues that He, in view of Cervini, fails to teach the limitations of the claims, specifically, “a plurality of frequency band filters…corresponding to a plurality of heartbeat intervals ranges…utilizing an indicated band output”. Examiner respectfully disagrees.
He teaches a computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor (paragraphs [0255]-[0265]), caused at least one programmable processor to perform operations comprising:
receiving, at the at least one programmable processor, a photoplethysmographic (PPG) signal communicated by a PPG sensor of a wearable device worn by a subject (measures a PPG signal; paragraphs [0064]-[0066]; measured from a user’s wrist; paragraphs [0054]-[0055], [0059]);
processing at least a portion of the PPG-signal through a frequency band filter to create a outputs corresponding to a heartbeat interval range (paragraph [0064]-[0065]);
utilizing an indicated band output to determine a first heartbeat and a second heartbeat (paragraph [0064]-[0065], [0070]-[0071]);
determining a heart rate based on at least the first heartbeat and the second heartbeat (paragraphs [0070]-[0071]); and
causing the heart rate to be transmitted to at least the wearable device (paragraph [0058], [0233]-[0235]).
Though He teaches using a filter, He does not explicitly teach processing at least a portion of the PPG-signal through a plurality of frequency band filters to create a plurality of band outputs corresponding to a plurality of heartbeat interval ranges.
However, Cervini, a method and apparatus for estimating heart rate, teaches using a plurality of filters to create a plurality of bands (paragraphs [0065]-[0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He, to use a plurality of filters, as taught by Cervini, because doing so refines the signal and eliminates unwanted noise.
As such Applicant’s argument is unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792